Citation Nr: 1228421	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  08-33 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the counting of income on the Veteran's award of nonservice-connected pension is correct. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to June 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran requested a Board hearing on his November 2008 VA Form 9 and was notified that a videoconference hearing was scheduled for April 2011.  See March 2011 letter.  He withdrew his appeal prior to the scheduled hearing date.  


FINDING OF FACT

In March 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal involving whether the counting of income on his award of nonservice-connected pension is correct.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issue of whether the counting of income on the Veteran's award of nonservice-connected pension is correct have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011). 

In March 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal involving whether the counting of income on his award of nonservice-connected pension is correct.  See VA Form 21-4138 received March 2011.  As he has withdrawn his appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


